




REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated July 23, 2013 and
is by and among UCP, Inc., a Delaware corporation (the “Company”), and PICO
Holdings, Inc. (“PICO”), a Delaware corporation.


RECITALS


WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below);


WHEREAS, the Company, PICO and UCP, LLC have entered into an Exchange Agreement,
July 23, 2013 (the “Exchange Agreement”), under which PICO has the right to
receive Common Stock in exchange for UCP, LLC Series A Units held by PICO on the
terms and conditions set out therein; and


WHEREAS, the Company desires to grant registration rights to PICO on the terms
and conditions set out in this Agreement.


NOW, THEREFORE, the parties agree as follows:
ARTICLE I


DEFINITIONS


SECTION 1.1 Certain Definitions. As used in this Agreement:


“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.
“Agreement” has the meaning set forth in the preamble.


“Audit Committee” means the Audit Committee of the Board of Directors of the
Company.


“Blackout Period” has the meaning set forth in Section 2.3(g).


“Company” has the meaning set forth in the preamble.


“Common Stock” means the shares of Class A common stock, par value $0.01 per
share, of the Company, and any other capital stock of the Company into which
such stock is reclassified or reconstituted.


“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.


“Demand Party” has the meaning set forth in Section 2.1(a).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.


“Exchange Agreement” has the meaning set forth in the preamble.


“FINRA” means the Financial Industry Regulatory Authority.


“Free Writing Prospectus” has the meaning set forth in Section 2.4(c).


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Holder” means PICO or any Transferee of PICO.


“Indemnified Parties” has the meaning set forth in Section 3.1.






--------------------------------------------------------------------------------




“IPO” has the meaning set forth in the preamble.


“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.


“Lockup Period” has the meaning set forth in Section 2.5(d)(i).


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.


“PICO” has the meaning set forth in the preamble.


“Public Offering” means a public offering of equity securities in the Company or
any successor thereto or any Subsidiary of the Company pursuant to a
registration statement declared or otherwise becoming effective under the
Securities Act.


“Registrable Securities” means (i) all shares of Common Stock issued or issuable
to the Holders pursuant to the Exchange Agreement and (ii) any shares of Common
Stock issued or issuable with respect to any shares described in clause (i)
above by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any Registrable Securities, such Securities will cease to
be Registrable Securities when:


(i)    a registration statement covering such Registrable Securities has been
declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement;


(ii)    such Registrable Securities shall have been sold pursuant to Rule 144 or
145 (or any similar provision then in effect) under the Securities Act;


(iii)    such Registrable Securities may be sold pursuant to Rule 144 or 145 (or
any similar provision then in effect) under the Securities Act, without
reporting obligations or restriction as to volume; or


(iv)    such Registrable Securities cease to be outstanding.
“Registration Expenses” means any and all expenses incident to the performance
by the Company of its obligations under this Agreement, including:


(i)    all SEC, stock exchange and FINRA registration and filing fees
(including, if applicable, the fees and expenses of any “qualified independent
underwriter,” as such term is defined in Rule 5121 of FINRA, and of its
counsel);


(ii)    all fees and expenses of complying with securities or blue sky Laws
(including fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);


(iii)    all printing, messenger and delivery expenses;


(iv)    all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange and FINRA and any rating
agency fees;


(v)    the reasonable fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;


(vi)    any fees and disbursements of underwriters customarily paid by the
issuers of Securities but excluding underwriting discounts and commissions and
transfer taxes, if any;


(vii)    the reasonable fees and out-of-pocket expenses of not more than one law
firm (as selected by the holders of a majority of the Registrable Securities
included in such registration) incurred by all the Holders in connection with
the registration; and




--------------------------------------------------------------------------------




(viii)    the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities (including reasonable out of
pocket expenses of Holders); and


(ix)    any other fees and disbursements customarily paid by issuers of
securities.


“SEC” means the U.S. Securities and Exchange Commission or any successor agency.


“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.


“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.


“Shelf Notice” has the meaning set forth in Section 2.3(a).


“Shelf Registration Statement” has the meaning set forth in Section 2.3(a).


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.


“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.


SECTION 1.2 Other Definitional Provisions; Interpretation.


(a)The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references in this Agreement to a
designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specified.


(b)The headings in this Agreement are included for convenience of reference only
and do not limit or otherwise affect the meaning or interpretation of this
Agreement.


(c)The meanings given to terms defined herein are equally applicable to both the
singular and plural forms of such terms.


ARTICLE II
REGISTRATION RIGHTS


SECTION 2.1 Demand Registration.


(a)    At any time following the expiration of the Lockup Period, upon the
written request of a Holder (in such capacity, a “Demand Party”) requesting that
the Company effect the registration under the Securities Act of Registrable
Securities and specifying the amount and intended method of disposition thereof,
the Company will (i) promptly give written notice of such requested registration
to any other Holders pursuant to Section 2.2 and other holders of Securities
entitled to




--------------------------------------------------------------------------------




notice of such registration, if any, and (ii) as expeditiously as possible, and
in any event within forty-five (45) days after a request for registration
pursuant to this Section 2.1(a) is given to the Company, use its reasonable best
efforts to file a registration statement to effect the registration under the
Securities Act of:


(A)    such Registrable Securities which the Company has been so requested to
register by the Demand Party in accordance with the intended method of
disposition thereof;


(B)    the Registrable Securities of any other Holders which the Company has
been requested to register by written request given to the Company within
fifteen (15) days after the giving of such written notice by the Company
pursuant to Section 2.2; and


(C)    all shares of Common Stock which the Company may elect to register in
connection with any offering of Registrable Securities pursuant to this Section
2.1.
Notwithstanding the foregoing, the Company shall not be obligated to file a
registration statement relating to any registration request under this
Section 2.1(a):


(x) within a period of sixty (60) days (or such lesser period as the managing
underwriters in an underwritten offering may permit) after the effective date of
any other registration statement relating to any registration request under this
Section 2.1(a) or relating to any registration referred to in Section 2.2 or
2.3; or


(y) if the Company has previously effected one (1) such registration pursuant to
this Section 2.1(a) at the request of a Holder.


(b)    The Company shall use reasonable best efforts to cause the registration
statement filed pursuant to Section 2.1(a) to be declared effective by the SEC
(if such registration statement is not an automatic shelf registration
statement) within ninety (90) days after the filing date thereof. A demand
registration shall not be deemed to have been effected and shall not count for
purposes of Section 2.1(a): (i) unless a registration statement with respect
thereto has become effective and has remained effective for a period of at least
ninety (90) days (or such shorter period in which all Registrable Securities
included in such registration statement have actually been sold thereunder),
(ii) if, after it has become effective, such registration statement becomes
subject prior to ninety (90) days after effectiveness to any stop order,
injunction or other order or requirement of the SEC or other Governmental
Authority for any reason or (iii) if the conditions to closing specified in the
underwriting agreement entered into in connection with such registration
statement are not satisfied, other than by reason of any act or omission by such
Demand Party.
    
(c)    Each registration statement prepared at the request of a Demand Party
shall be effected on such appropriate form as requested by the Demand Party and
as shall be reasonably acceptable to the Company.


(d)    The Company will pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Section 2.1.
    
(e)    If a requested registration pursuant to this Section 2.1 involves an
underwritten offering, the Demand Party shall have the right to select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter; provided, however, that such investment banker or
bankers and managers shall be reasonably satisfactory to the Company. For the
avoidance of doubt, each applicable Holder participating in such an underwritten
offering shall be responsible for paying the underwriting discounts and
commissions applicable to such Holder's Registrable Securities sold by the
underwriters in such underwritten offering.


(f)    If a requested registration pursuant to this Section 2.1 involves an
underwritten offering and the managing underwriter advises the Company in
writing that, in its opinion, the number of Securities requested to be included
in such registration (including Securities of the Company which are not
Registrable Securities) exceeds the number which can be sold in such offering,
so as to be likely to have an adverse effect on the price, timing or
distribution of the Securities offered in such offering, then the number of such
Securities to be included in such registration shall be allocated in the
following order of priority: (i) first, up to the number of Registrable
Securities requested to be included in such registration by the Demand Party and
such other Holders who have requested to have Registrable Securities included in
such registration pursuant to Section 2.2, which, in the opinion of the managing
underwriter, can be sold without having the adverse effect referred to above,
which number of Registrable Securities shall be allocated pro rata among the
Demand Party and the requesting Holders on the basis of the relative number of
Registrable Securities requested to be included in such registration statement;
(ii) second, Securities the Company proposes to sell; and (iii) third, all other
Securities of the Company duly requested to be included in such registration
statement by holders thereof who have then-existing registration rights with
respect to such Securities, which, in the




--------------------------------------------------------------------------------




opinion of the managing underwriter, can be sold without having the adverse
effect referred to above, which number of Securities shall be allocated pro rata
among such other holders on the basis of the amount of such other Securities
requested to be included or such other method determined by the Company.


(g)    The Company shall not be obligated to maintain the effectiveness of a
registration statement under the Securities Act filed pursuant to this Section
2.1 for a period longer than ninety (90) days. In addition, the Company shall be
entitled to postpone (upon written notice to all applicable Holders) for up to
two occasions, and in no event for more than an aggregate of one hundred twenty
(120) days, the filing or the effectiveness of a registration statement filed
pursuant to this Section 2.1 (but no more than twice in any period of twelve
(12) consecutive months) if the Audit Committee determines in good faith and in
its reasonable judgment that the filing or effectiveness of such registration
statement would cause the disclosure of material, non-public information that
the Company has a bona fide business purpose for preserving as confidential. If
the Company shall so postpone the filing of a registration statement, the
Holders of Registrable Securities to be registered shall have the right to
withdraw the request for registration by giving written notice from such Holders
within forty‑five (45) days after receipt of the notice of postponement (and, in
the event of such withdrawal, such request shall not be counted for purposes of
determining the number of requests for registration to which the Holders are
entitled pursuant to Section 2.1(a) or 2.2(a), as the case may be).


SECTION 2.2 Piggyback Rights.


(a)    If at any time following the expiration of the Lockup Period, the Company
proposes to register equity Securities under the Securities Act (other than a
registration on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes), whether for its own account or for the account of Security
holders, it will, at each such time following expiration of the Lockup Period,
give prompt written notice to the Holders of its intentions and of such Holders'
rights under this Section 2.2; provided that the Company shall not be obligated
to provide the foregoing notice to Holders or to effect the registration of
Registrable Securities of the Holders pursuant to this Section 2.2 if the
Company has previously effected three (3) such registrations for any Holders
pursuant to this Section 2.2. Subject to the foregoing proviso, upon the written
request of any Holder made within fifteen (15) days after the receipt of any
such notice (which request shall specify the number of Registrable Securities
intended to be disposed of by such Holder), the Company will use its reasonable
best efforts to effect the registration under the Securities Act of all
Registrable Securities which the Holders have so requested to be registered;
provided that: (i) if, at any time after giving written notice of its intention
to register any Securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
Securities to be sold by it, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, the Company shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses incurred in connection therewith) (and, for the avoidance of doubt, in
such event, the request of any Holders to be included in such registration shall
not be counted for purposes of determining the number of requests for
registration to which the Holders are entitled pursuant to this Section 2.2(a));
and (ii) if such registration involves an underwritten offering, the Holders
requesting to be included in the registration must sell their Registrable
Securities to the underwriters selected by the Company on the same terms and
conditions as apply to the Company, with, in the case of a combined primary and
secondary offering, only such differences, including any with respect to
representations and warranties, indemnification and liability insurance, as may
be customary or appropriate in combined primary and secondary offerings.


(b)    The Company will pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Section 2.2.


(c)    If a registration pursuant to this Section 2.2 involves an underwritten
offering and the managing underwriter advises the Company in writing that, in
its opinion, the number of Registrable Securities and other Securities requested
to be included in such registration exceeds the number which can be sold in such
offering, so as to be likely to have an adverse effect on the price, timing or
distribution of the Securities offered in such offering, then the number of
Securities to be included in such registration shall be allocated in the
following order of priority: (i) first, 100% of the Securities the Company
proposes to sell; (ii) second, up to the number of Registrable Securities
requested to be included in such registration by all Holders who have requested
to have Registrable Securities included in such registration, which, in the
opinion of the managing underwriter, can be sold without having the adverse
effect referred to above, which number of Registrable Securities shall be
allocated pro rata among such Holders on the basis of the relative number of
Registrable Securities requested to be included in such registration statement;
and (iii) third, all other Securities of the Company duly requested to be
included in such registration statement by holders thereof who have
then-existing registration rights with respect to such Securities, which, in the
opinion of the managing underwriter, can be sold without having the adverse
effect referred to above, which number of Securities shall be allocated pro rata
among such other holders on the basis of the amount of such other Securities
requested to be included or such other method determined by the Company.




--------------------------------------------------------------------------------




(d)The Company shall not be obligated to effect any registration of Registrable
Securities under this Section 2.2 incidental to the registration of any of its
Securities in connection with:


(1)any Public Offering relating to employee benefits plans or dividend
reinvestment plans; or


(2)any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its Subsidiaries of or with any other
businesses.


(e)If a registration pursuant to this Section 2.2 involves an underwritten
offering, the Company shall select the investment banker or bankers and managers
to administer the offering, including the lead managing underwriter; provided,
however, that if PICO has requested that its Registrable Securities be
registered pursuant to this Section 2.2 such investment banker or bankers and
managers shall be reasonably satisfactory to PICO. For the avoidance of doubt,
each applicable Holder participating in such an underwritten offering shall be
responsible for paying the underwriting discounts and commissions applicable to
such Holder's Registrable Securities sold by the underwriters in such
underwritten offering.


SECTION 2.3 Shelf Registration.


(a)    At any time following the expiration of the Lockup Period and subject to
the availability of a Registration Statement on Form S-3 to the Company, any
Demand Party may by written notice delivered to the Company (the “Shelf Notice”)
request that the Company file as soon as practicable (but no later than
forty-five (45) days after the date the Shelf Notice is delivered), and use
reasonable best efforts to cause to be declared effective by the SEC (if the
Shelf Registration Statement (as defined below) is not an automatic shelf
registration statement) within ninety (90) days after such filing date, a
Registration Statement on Form S-3 providing for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act relating to the
offer and sale, from time to time, of the Registrable Securities owned by such
Demand Party and any other Holders who elect to participate therein as provided
in Section 2.3(b) in accordance with the plan and method of distribution set
forth in the prospectus included in such Registration Statement on Form S-3 (the
“Shelf Registration Statement”).


(b)    Promptly after receipt of a Shelf Notice pursuant to Section 2.3(a), the
Company will deliver written notice thereof to each other Holder pursuant to
Section 2.2. Each such Holder may elect to participate in the Shelf Registration
Statement by delivering to the Company a written request to so participate
within fifteen (15) days after the Shelf Notice is received by any such Holder.


(c)    Subject to Section 2.3(g), the Company will use its reasonable best
efforts to keep the Shelf Registration Statement continuously effective, and, if
necessary, to file one or more successor Shelf Registration Statements and keep
such successor Shelf Registration Statement(s) continuously effective, such that
there is no period when a Shelf Registration Statement is not in effect until
the date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf Registration
Statement.


(d)    Subject to Section 2.3(g), each Holder who elected to participate in the
Shelf Registration Statement shall have the right to request that an
underwritten offering be effected off the Shelf Registration Statement at any
time; provided that in no event shall the Company be obligated to effect: (i) an
underwritten offering pursuant to this Section 2.3(d) within a period of sixty
(60) days (or such lesser period as the managing underwriters in an underwritten
offering may permit) after the effective date of any registration statement
relating to any registration effected pursuant to Section 2.1 or 2.2; or (ii)
more than three (3) underwritten offerings pursuant to this Section 2.3(d) in
any single six‑month period. Promptly after receipt of a request that an
underwritten offering be effected off the Shelf Registration Statement, the
Company will deliver written notice thereof to each other Holder who elected to
participate in the Shelf Registration Statement, and each such Holder may elect
to participate in the underwritten offering by delivering to the Company a
written request to so participate within five (5) days after such notice is
received by any such Holder. If an underwritten offering is effected off the
Shelf Registration Statement, the holders of at least a majority of the
Registrable Securities included in the Shelf Registration Statement shall have
the right to select the investment banker or bankers and managers to administer
the offering, including the lead managing underwriter; provided, however, that
such investment banker or bankers and managers shall be reasonably satisfactory
to the Company. For the avoidance of doubt, each applicable Holder participating
in such an underwritten offering shall be responsible for paying the
underwriting discounts and commissions applicable to such Holder's Registrable
Securities sold by the underwriters in such underwritten offering. A request for
an underwritten offering may be withdrawn by at least a majority of the
Registrable Securities included in such offering prior to the consummation
thereof, and, in such event, such withdrawal shall not be treated as a request
for an underwritten offering which shall have been effected pursuant to this
Section 2.3(d).




--------------------------------------------------------------------------------




(e)    If an underwritten offering is effected off the Shelf Registration
Statement and the managing underwriter advises the Company in writing that, in
its opinion, the number of Securities requested to be included in such
underwritten offering (including Securities of the Company which are not
Registrable Securities) exceeds the number which can be sold in such offering,
so as to be likely to have an adverse effect on the price, timing or
distribution of the Securities offered in such offering, then the number of such
Securities to be included in such underwritten offering shall be allocated in
the following order of priority: (i) first, 100% of the Securities the Company
proposes to sell, if any; (ii) second, up to the number of Registrable
Securities requested to be included in such underwritten offering by all Holders
who have requested to have Registrable Securities included in such underwritten
offering, which, in the opinion of the managing underwriter, can be sold without
having the adverse effect referred to above, which number of Registrable
Securities shall be allocated pro rata among such Holders on the basis of the
relative number of Registrable Securities requested to be included in such
underwritten offering; and (iii) third, all other Securities of the Company duly
requested to be included in such underwritten offering by holders thereof who
have then-existing registration rights with respect to such Securities, which,
in the opinion of the managing underwriter, can be sold without having the
adverse effect referred to above, which number of Securities shall be allocated
pro rata among such other holders on the basis of the amount of such other
Securities requested to be included or such other method determined by the
Company.


(f)The Company will pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Section 2.3.


(g)Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
Holders who elected to participate in the Shelf Registration Statement, to
require such Holders to suspend the use of the prospectus for sales of
Registrable Securities under the Shelf Registration Statement for a reasonable
period of time not to exceed sixty (60) days in succession or one hundred twenty
(120) days in the aggregate in any 12-month period (a “Blackout Period”) if the
Company shall determine that it is required to disclose in the Shelf
Registration Statement a financing, acquisition, corporate reorganization or
other similar transaction or other material event or circumstance affecting the
Company or its securities, and that the disclosure of such information at such
time would be detrimental to the Company or the holders of its equity
Securities. Immediately upon receipt of such notice, the Holders covered by the
Shelf Registration Statement shall suspend the use of the prospectus until the
requisite changes to the prospectus have been made as required below. Any
Blackout Period shall terminate at such time as the public disclosure of such
information is made, and the Company will promptly notify such Holders of the
termination of the Blackout Period. After the expiration of any Blackout Period
and without any further request from a Holder, the Company shall as promptly as
reasonably practicable prepare a post-effective amendment or supplement to the
Shelf Registration Statement or the prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The time period
for which the Company is required to maintain the effectiveness of the Shelf
Registration Statement shall be extended by the aggregate number of days of all
Blackout Periods occurring with respect thereto.


SECTION 2.4 Registration Procedures. If and whenever the Company is required to
file a registration statement with respect to, or to use its reasonable best
efforts to effect or cause the registration of, any Registrable Securities under
the Securities Act as provided in this Agreement, the Company will as
expeditiously as possible:


(a)    prepare and file with the SEC a registration statement on an appropriate
form with respect to such Registrable Securities and, if such registration
statement is not an automatically effective registration statement, use its
reasonable best efforts to cause such registration statement to become
effective; provided, however, that the Company may discontinue any registration
of Securities which it has initiated for its own account at any time prior to
the effective date of the registration statement relating thereto (and, in such
event, the Company shall pay the Registration Expenses incurred in connection
therewith); and provided, further, that before filing a registration statement
or prospectus, or any amendments or supplements thereto, the Company will
furnish to counsel for the sellers of Registrable Securities covered by such
registration statement copies of all documents proposed to be filed, which
documents will be subject to the review of such counsel;


(b)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the seller or
sellers thereof set forth in such registration statement; provided that before
filing a registration statement or prospectus, or any amendments or supplements
thereto, the Company will furnish to counsel for the sellers of Registrable
Securities covered by such registration statement copies of all documents
proposed to be filed, which documents will be subject to the review of such
counsel;




--------------------------------------------------------------------------------




(c)    furnish to each seller of such Registrable Securities such number of
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, excluding any
documents incorporated by reference), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities by such seller;


(d)    use its reasonable best efforts to register or qualify such Registrable
Securities covered by such registration in such jurisdictions as each seller
shall reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where, but for the requirements of this subsection (d), it would not be
obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;


(e)    use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities, and maintain such registrations or
approvals, as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities;


(f)    notify each seller of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company's becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, promptly prepare, file and furnish to such
seller a reasonable number of copies of an amended or supplemental prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing;


(g)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its Security holders, as
soon as reasonably practicable (but not more than eighteen (18) months) after
the effective date of the registration statement, an earnings statement which
shall satisfy the provisions of Section 11(a) of the Securities Act;


(h)(i) use its reasonable best efforts to list such Registrable Securities on
any securities exchange on which other Securities of the Company are then listed
if such Registrable Securities are not already so listed and if such listing is
then permitted under the rules of such exchange; and (ii) provide a transfer
agent and registrar for such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;


(i)enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to, or in substitution for, the
indemnification provisions hereof, and take such other actions as sellers of a
majority of such Registrable Securities or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;


(j)obtain a “cold comfort” letter or letters from the Company's independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the seller or sellers of a
majority of such Registrable Securities shall reasonably request;


(k)make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company as reasonably requested by any such
seller, underwriter, attorney, accountant or agent in connection with such
registration statement, and cause all of the Company's officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;






--------------------------------------------------------------------------------




(l)notify counsel for the Holders of Registrable Securities included in such
registration statement and the managing underwriter or agent, immediately, and
confirm the notice in writing: (i) when the registration statement, or any
post-effective amendment to the registration statement, shall have become
effective, or any supplement to the prospectus or any amendment to any
prospectus or any Free Writing Prospectus utilized in connection therewith shall
have been filed; (ii) of the receipt of any comments from the SEC; (iii) of any
request of the SEC to amend the registration statement or amend or supplement
the prospectus or for additional information; and (iv) of the issuance by the
SEC of any stop order suspending the effectiveness of the registration statement
or of any order preventing or suspending the use of any preliminary prospectus,
or of the suspension of the qualification of the registration statement for
offering or sale in any jurisdiction, or of the institution or threatening of
any proceedings for any of such purposes;


(m)provide each holder of Registrable Securities included in such registration
statement reasonable opportunity to comment on the registration statement, any
post-effective amendments to the registration statement, any supplement to the
prospectus or any amendment to any prospectus;


(n)make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;


(o)if requested by the managing underwriter or agent or any holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;


(p)cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Securities to be sold under the registration
statement, and enable such Securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or the Holders may
request;


(q)use its reasonable best efforts to make available the executive officers of
the Company to participate with the holders of Registrable Securities and any
underwriters in any “road shows” that may be reasonably requested by the holders
in connection with distribution of Registrable Securities;


(r)obtain for delivery to the holders of Registrable Securities being registered
and to the underwriter or agent an opinion or opinions from counsel for the
Company in customary form and in form, substance and scope reasonably
satisfactory to such holders, underwriters or agents and their counsel; and


(s)cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA.


SECTION 2.5 Other Registration-Related Matters.


(a)    The Company may require any seller of Registrable Securities pursuant to
Section 2.1, 2.2 or 2.3 to furnish to the Company in writing such information
regarding such Person and pertinent to the disclosure requirements relating to
the registration and the distribution of the Registrable Securities which are
included in such Public Offering as the Company may from time to time reasonably
request in writing.


(b)    Upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.4(f), each Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until its receipt of the copies of the
amended or supplemented prospectus contemplated by Section 2.4(f) and, if so
directed by the Company, each Holder will deliver to the Company or destroy (at
the Company's expense) all copies, other than permanent file copies then in
their possession, of the prospectus covering such Registrable Securities current
at the time of receipt of such notice. In the event the Company gives any such
notice, any applicable period during which such registration statement must
remain effective pursuant to this Agreement shall be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 2.4(f) to




--------------------------------------------------------------------------------




and including the date when all such sellers of Registrable Securities covered
by such registration statement shall receive such a supplemented or amended
prospectus and such prospectus shall have been filed with the SEC.


(c)    Upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.4(l)(iv), each Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until the lifting of such stop
order, other order or suspension or the termination of such proceedings and, if
so directed by the Company, each Holder will deliver to the Company or destroy
(at the Company's expense) all copies, other than permanent file copies then in
its possession, of the prospectus covering such Registrable Securities current
at the time of receipt of such notice. In the event the Company gives any such
notice, any applicable period during which such registration statement must
remain effective pursuant to this Agreement shall be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 2.4(l)(iv) to and including the date when such stop order,
other order or suspension is lifted or such proceedings are terminated.


(d)    (i) Each Holder (x) shall, with respect to the Registrable Securities
owned by such Holder, be bound by any and all restrictions on the sale,
disposition, distribution, hedging or other transfer of any interest in
Registrable Securities imposed on PICO in connection with the IPO by the
underwriters managing such offering for the duration of the term of such
restriction (the period in which such sale, disposition, distribution, hedging
or other transfer of any interest is restricted, the “Lockup Period”) and
(y) will, in connection with a Public Offering of the Company's equity
Securities (whether for the Company's account or for the account of any Holder
or Holders, or both), upon the request of the Company or of the underwriters
managing any underwritten offering of the Company's Securities, agree in writing
not to effect any sale, disposition, distribution, hedging or other transfer of
Registrable Securities (other than those included in the Public Offering)
without the prior written consent of the managing underwriter for such period of
time commencing seven (7) days before and ending one hundred eighty (180) days
(or such earlier date as the managing underwriter shall agree) after the
effective date of such registration; provided that all directors and officers of
the Company, holders of more than 5% of the Registrable Securities and all other
Persons with registration rights with respect to the Company's Securities
(whether or not pursuant to this Agreement) holding more than 5% of the
Registrable Securities shall enter into agreements similar to those contained in
this Section 2.4(d)(i) (without regard to this proviso); and (ii) the Company
and its Subsidiaries will, in connection with an underwritten Public Offering of
the Company's Securities in respect of which Registrable Securities are
included, upon the request of the underwriters managing such offering, agree in
writing not to effect any sale, disposition or distribution of equity Securities
of the Company (other than those included in such Public Offering, offered on
Form S-8, issuable upon conversion of Securities or upon the exercise of
options, or the grant of options in the ordinary course of business pursuant to
then-existing management equity plans or equity-based employee benefit plans, in
each case outstanding on the date a request is made pursuant to Section 2.1(a)
or 2.3(a) or a notice is given by the Company pursuant to Section 2.2(a), as the
case may be), without the prior written consent of the managing underwriter, for
such period of time commencing seven (7) days before and ending one hundred
eighty (180) days (or such earlier date as the managing underwriter shall agree)
after the effective date of such registration.


(e)    With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of Securities of
the Company to the public without registration after such time as a public
market exists for Registrable Securities, the Company agrees:


(1)    to make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the effective date of the first registration under the Securities Act filed by
the Company for an offering of its Securities to the public;


(2)    to use its commercially reasonable efforts to then file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and


(3)    so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request: (A) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the first registration statement filed by
the Company for an offering of its Securities to the public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); (B) a copy of the most recent annual or quarterly
report of the Company; and (C) such other reports and documents of the Company
as such Holder may reasonably request in availing itself or himself of any rule
or regulation of the SEC allowing such Holder to sell any such Securities
without registration.


(f)    Counsel to represent holders of Registrable Securities shall be selected
by the holders of at least a majority of the Registrable Securities included in
the relevant registration.




--------------------------------------------------------------------------------




(g)    Each of the parties hereto agrees that the registration rights provided
to the Holders herein are not intended to, and shall not be deemed to, override
or limit any other restrictions on Transfer to which any such Holder may
otherwise be subject.


ARTICLE III


INDEMNIFICATION


SECTION 3.1 Indemnification by the Company. In the event of any registration of
any Securities of the Company under the Securities Act pursuant to Section 2.1,
2.2 or 2.3, the Company hereby indemnifies and agrees to hold harmless, to the
fullest extent permitted by Law, each Holder who sells Registrable Securities
covered by such registration statement, each Affiliate of such Holder and their
respective directors, officers, managers, general and limited partners (and the
directors, officers, managers, employees, Affiliates and controlling Persons of
any of the foregoing), each other Person who participates as an underwriter in
the offering or sale of such Securities and each other Person, if any, who
controls such Holder or any such underwriter within the meaning of the
Securities Act (collectively, the “Indemnified Parties”), against any and all
losses, claims, damages or liabilities, joint or several, and reasonable and
documented expenses to which such Indemnified Party may become subject under the
Securities Act, common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings in respect thereof, whether or not
such Indemnified Party is a party thereto) arise out of or are based upon:
(a) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Securities were
registered under the Securities Act, any preliminary, final or summary
prospectus contained therein, or any Free Writing Prospectus, or any amendment
or supplement to any of the foregoing, or any document incorporated by reference
therein; or (b) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in the case of a prospectus, in the light of the circumstances
when they were made, and the Company will reimburse such Indemnified Party for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, liability, action or
proceeding; provided that the Company will not be liable to any Indemnified
Party in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, in any such preliminary,
final or summary prospectus, or Free Writing Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
with respect to such Indemnified Party furnished to the Company by such
Indemnified Party expressly for use in the preparation thereof. Such indemnity
will remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any Indemnified Party and will survive the Transfer
of such Securities by such Holder or any termination of this Agreement.


SECTION 3.2 Indemnification by the Holders. If Registrable Securities of a
Holder are included in any registration statement filed in accordance with
Section 2.1, 2.2 or 2.3, such Holder does hereby agree, severally and not
jointly, to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 3.1) the Company, all other Holders or any
prospective underwriter, as the case may be, and any of their respective
Affiliates, directors, officers, managers and controlling Persons, with respect
to any untrue statement in or omission from such registration statement, any
preliminary, final or summary prospectus contained therein, or any Free Writing
Prospectus or any amendment or supplement to any of the foregoing, if such
untrue statement or omission was made in reliance upon and in conformity with
written information with respect to such Holder furnished to the Company by such
Holder expressly for use in the preparation of such registration statement,
preliminary, final or summary prospectus or Free Writing Prospectus or amendment
or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of the Holders, or any
of their respective Affiliates, directors, officers or controlling Persons and
will survive the Transfer of such Securities by such Holder. In no event shall
the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the proceeds actually received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.


SECTION 3.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Section 3.1 or 3.2, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party's reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel selected by the Holders of
at least a majority of the Registrable Securities included in the relevant
registration, and after notice




--------------------------------------------------------------------------------




from the indemnifying party to such Indemnified Party of its election so to
assume the defense thereof, the indemnifying party will not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. If, in such Indemnified Party's reasonable judgment, having
common counsel would result in a conflict of interest between the interests of
such indemnified and indemnifying parties, then such Indemnified Party may
employ separate counsel reasonably acceptable to the indemnifying party to
represent or defend such Indemnified Party in such action, it being understood,
however, that the indemnifying party will not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys at any time for all
such Indemnified Parties (and not more than one separate firm of local counsel
at any time for all such Indemnified Parties) in such action. No indemnifying
party will consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such claim or litigation.


SECTION 3.4 Contribution. If the indemnification provided for hereunder from the
indemnifying party is unavailable to an Indemnified Party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein for
reasons other than those described in the proviso in the first sentence of
Section 3.1, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 3.4 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. In no
event shall the liability of any selling Holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds actually
received by such Holder upon the sale of the Registrable Securities giving rise
to such contribution obligation.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


SECTION 3.3 Non-Exclusivity. The obligations of the parties under this
Article III will be in addition to any liability which any party may otherwise
have to any other party.






--------------------------------------------------------------------------------




ARTICLE IV


OTHER


SECTION 4.1 Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 4.1) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth below or such other address or facsimile number as
may hereafter be designated in writing by such party to the other parties:


if to the Company:
UCP, Inc.
6489 Camden Avenue, Suite 204
San Jose, California 95120
(Telephone) (408) 323-1113
(Facsimile) (408) 323-1114
Attention: General Counsel


if to PICO:
Pico Holdings, Inc.
7979 Ivanhoe Avenue, Suite 300
La Jolla, California 92037
(Telephone) (888) 389-3222
(Facsimile) (858) 456-6480
Attention: President


if to any other Holder, at the last address or facsimile number last provided by
such Holder in writing, or if none, to PICO's address set forth above.


SECTION 4.2 Assignment. Neither the Company nor any Holder shall assign all or
any part of this Agreement without the prior written consent of the Company and
PICO; provided, however, that PICO may assign its rights and corresponding
obligations in whole or in part to any of its Affiliates. Except as otherwise
provided herein, this Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns.


SECTION 4.3 Amendments; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Holders holding a majority of the shares of Common Stock subject to this
Agreement; provided that no such amendment, supplement or other modification
shall adversely affect the economic interests of any Holder hereunder
disproportionately to other Holders without the written consent of such Holder.
No waiver by any party of any of the provisions hereof will be effective unless
explicitly set forth in writing and executed by the party so waiving. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including without limitation, any investigation by or on behalf of any party,
will be deemed to constitute a waiver by the party taking such action of
compliance with any covenants or agreements contained herein. The waiver by any
party hereto of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach.


SECTION 4.4 Entire Agreement; No Third Party Beneficiaries. This Agreement (a)
constitutes the entire agreement and supersedes all other prior agreements, both
written and oral, among the parties with respect to the subject matter hereof
and (b) is not intended to confer upon any Person, other than the parties hereto
and the parties entitled to indemnification or contribution pursuant to Sections
3.2, 3.3 or 3.4 hereto, any rights or remedies hereunder.


SECTION 4.5 Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to an injunction or injunctions and other equitable remedies to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any of the Selected Courts (as defined below), this being in addition
to any other remedy to which they are entitled at law or in equity. Any
requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto. Each party further agrees that,
in the event of any action for an injunction or other equitable remedy in
respect of such breach or enforcement of specific performance, it will not
assert the defense that a remedy at law would be adequate.




--------------------------------------------------------------------------------






SECTION 4.6 Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby each of the parties hereto hereby irrevocably
(i) submits to the exclusive jurisdiction of the United States District Court
for the Northern District of California or the Superior Court of the State of
California located in the County of Santa Clara (the “Selected Courts”) and
waives any objection to venue being laid in the Selected Courts whether based on
the grounds of forum non conveniens or otherwise and hereby agrees not to
commence any such Proceeding other than before one of the Selected Courts;
provided, however, that a party may commence any Proceeding in a court other
than a Selected Court solely for the purpose of enforcing an order or judgment
issued by one of the Selected Courts; (ii) consents to service of process in any
Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the Company, PICO or any Holder at their respective addresses
referred to in Section 4.1 hereof; provided, however, that nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by law; and (iii) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


SECTION 4.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


SECTION 4.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement.


SECTION 4.9 Effectiveness. This Agreement shall become effective, as to any
Holder, as of the date signed by the Company and countersigned by such Holder.


SECTION 4.10 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “included,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


UCP, INC.
By: /s/ Dustin L. Bogue
Name: Dustin L. Bogue
Title: President and CEO






PICO HOLDINGS, INC.
By: /s/ Maxim C. W. Webb
Name: Maxim C. W. Webb
Title: Chief Financial Officer










